318 S.W.3d 326 (2010)
STATE of Missouri, Respondent,
v.
Othel MOORE, Appellant.
No. ED 93488.
Missouri Court of Appeals, Eastern District, Division Five.
August 24, 2010.
Lisa M. Stroup, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Othel Moore (Defendant) appeals the judgment of conviction entered after a jury found him guilty of two counts of robbery in the first degree and two counts of armed criminal action. Defendant claims the trial court erred in: (1) denying his motion to sever the offenses, and (2) sustaining the State's objection to defense counsel's hypothetical question to the venire panel. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended, opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).